Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claim 2 has been canceled and claims 5-18 have been withdrawn. Claims 1, 3, 4, and 19-22 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/22/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hecht et al. (US 8,129,444 B2) in view of Kunert et al. (EP 0 997 132 A1).
Hecht et al. teach a self-adhesive dental material as sealant comprising: 
(A) from 5 to 75% by weight of one or more mono- or polyfunctional ethylenically unsaturated compounds which additionally possess at least one acid-functional group (the claimed d which is used to treat the glass after the glass is treated with silane), 
(B) from 2 to 50% by weight of one or more mono- or polyfunctional ethylenically unsaturated compounds without an acid-functional group (the claimed b, methacrylate with –OH as film-forming material e, l, and p), 
(C) from 22.8 to 85% by weight of glass including at least one basic glass powder fluoroaluminosilicate glass surface (the claimed a) treated with silane for better blending into polymer matrix before being blended into polymer matrix and organic filler(s) including methylmethacrylate (the claimed k), 
(D) from 0.1 to 8% by weight of one or more initiators (the claimed q), and 
(E) from 0.1 to 20% by weight of additional additives and/or modifiers including plasticizer (the claimed n), 
the weight ratio in % of component (A) to component (B) being in the range from 21 to 90:10 to 79 (entire reference, especially abstract, column 5, line 17-50). 
The weight percentage of d relative to a is calculated to be 5.56 to 18.18% based on 5% by weight of (A) and 22.8 to 85% by weight of (C) (5/(5+85) to 5/(5+22.8)).

This 1st deficiency is cured by Kunert et al. who teach dental X-ray opaque glass comprising from 20 to 45% by weight of SiO2, from 5 to 35% by weight of Al2O3, from 1 to 10% by weight of B2O3, from 1 to 10% by weight of Na2O, from 0 to 27% by weight of SrO, and from 2 to 20% by weight of F with the B2O3 + ZnO + ZrO2 + La2O3 > 20% by weight and a dental composition comprising the glass and a dental plastic (the claimed carrier) such as UV curable resin including acrylate, methacrylate, etc. and exemplified in table 1 example 1.4 a glass composition comprising 23% by weight of SiO2, 12% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, 10% by weight of SrO, and 15% by weight of F, example 1.3 a glass composition comprising 25% by weight of SiO2, 15% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, and 15% by weight of F, and example 2.1, 2.3, and 2.4 compositions comprise 24, 23, and 20% by weight of SrO (entire reference, especially abstract, tables 1-3, and claims 1, 4, 11, and 12). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hecht et al. and Kunert et al. to replace the fluoroaluminosilicate glass in the composition taught by Hecht et al. with the glass taught by Kunert et al. Both the fluoroaluminosilicate glass taught by Hecht et al. and the glass taught by Kunert et al. being suitable as a component of a dental composite was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the fluoroaluminosilicate glass in the composition taught by Hecht et al. with the glass taught by Kunert et al. flows from both having been 
Though Kunert et al. do not expressly teach the properties of sustained- ion releasing of a fluoride ion, and at least one type of ion from among a strontium ion, an aluminum ion, and a borate ion; as a result of the composition (glass) having the same components as the claimed (glass (a)) the composition would necessarily have the claimed properties, whether expressly recognized by Kunert et al. or not. 
Although none of the examples taught by Kunert et al. anticipates the claimed glass, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in different examples to come up with the claimed glass. Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients and weight percentages from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”. 
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant 

Response to Applicants’ arguments:
Applicants argue that the powder of example 1 taught by Hecht et al. comprising component A hydroxyethyl methacrylate phosphate and thus the powder of example 1 does not contain component A (correspond to the claimed acid polymer (d)) which is alleged to treat silanized component C (correspond to the claimed silane treated glass (a)), i.e., silanized component C is not treated with the claimed acid polymer (d). Thus Hecht et al. do not teach silanized component C being treated with acid polymer followed by mixing with carrier.
However, this argument is not deemed persuasive. First of all, Hecht et al. teach component A being one or more mono or higher functional ethylenically unsaturated compounds which additionally have an acid functional group including a P-OH group, such as a phosphoric, phosphonic or phosphinic acid group (abstract), and the component A hydroxyethyl methacrylate phosphate in the powder of example 1 taught by Hecht et al. is a monomer of an acid polymer (-P-OH):
    PNG
    media_image1.png
    231
    575
    media_image1.png
    Greyscale
.
Secondly, the instant claim 1 does not recite the alleged steps of acid treating silanized component C before the step of mixing with carrier, rather, the final composition comprising carrier, i.e., the product-by-process limitation does not distinguish the claimed treated glass powder from that taught by Hecht et al.

However, this argument is not deemed persuasive. The weight percentage of acid polymer relative to the glass taught by Hecht et al. is the amount of acid polymer being used to be mixed with all components including glass powder. The teachings of 5.56-18.18% (or 7.53% according to example 1 which is very close to the claimed 1-7%) by weight of acid polymer relative to the glass being mixed with all components including glass powder is construed as 5.56-18.18% (or 7.53% according to example 1) by weight of acid polymer relative to the glass being used to surface treat glass powder (both before and after mixing) while the recitation of claim 1 is silanized glass being “surface-treated with an acid polymer (d) in an amount of 1% to 7% by weight with respect to the polysiloxane-coated ion sustained-release glass” which is the same: the amount of acid polymer used to treat the glass, not the alleged the amount of acid polymer on the glass only after the treatment.

Applicants argue that the claimed invention has superior properties based on the amount of acid polymer according to example 33 vs 34, 42 vs 43, and 48 vs 49.
However, this argument is not deemed persuasive. The difference between the compositions of example 33 vs 34 is powder composition of P2 (80% PMMA 100 + 20% F1 glass) vs P3 (80% PMMA 100 + 20% F2 glass (acid treated)) with the same liquid L1 with slightly more F- ion release (0.8 vs 1.0); example 42 vs 43 is powder composition of F2 glass (acid treated)) with the same liquid L3 with slightly more F- ion release (1 vs 1.2); and example 48 vs 49 is powder composition of P19 (80% copolymer 50  (MMA/EMA 50/50)+ 20% F1 glass) vs P20  (80% copolymer 50 (MMA/EMA 50/50) + 20% F2 glass (acid treated)) with the same liquid L5 with slightly more F- ion release (1 vs 1.3). 
There is no disclosure with regard to the amount of acid polymer relative to glass in the specification for the acid treated glass F2 does not specify the total amount of 10% by weight of polyacrylic acid polymer water solution that is used to treat 500 g of silanized glass, i.e., no Secondly, the F1 glass is not acid treated at all and with none of the liquid (L1, L3, and L5) contains acid polymer. 
Thus experimental results in the instant specification are not convincing with regard to the unexpected results because:
the examples are not a true side-by-side closest to prior art: the glass powder taught by Hecht et al. is mixed with 5.56-18.18% (or 7.53% according to example 1) by weight of acid polymer relative to the glass and Hecht et al. teach acid polymer component A react with silanized glass filler component C in the glass powder as a whole and specifically in abstract while the glass powders in the examples 33, 42, and 48 in the instant specification do not contain acid;
the amount of acid used to treat the glass powder is not disclosed and thus the alleged criticality of acid amount is not supported; 
the difference of the amount of F- ion released (the alleged benefit of acid treatment of silanized glass) is not significant; and


Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hecht et al. (US 8,129,444 B2) and Kunert et al. (EP 0 997 132 A1), as applied to claims 1 and 3, in view of Billet et al. (US 5,839,900).
The teachings of Hecht et al. and Kunert et al. are discussed above and applied in the same manner.
Hecht et al. do not specify the thickness of the dental composition.
This deficiency is cured by Billet et al. who teach the thickness of sealing cement being from 5 to 35 µm (entire reference, especially abstract, column 7, line 21 and 22). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kunert et al. and Billet et al. to specify the thickness of dental sealant being from 5 to 35 µm. The thickness of sealing cement being from 5 to 35 µm were well known to a person of ordinary skill in the art at 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of dental film is from 15 to 500 µm and the range of dental sealant taught in the prior art is from 5 to 35 µm and therefor, overlaps with the claimed range. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above first 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hecht et al. (US 8,129,444 B2) and Kunert et al. (EP 0 997 132 A1), as applied to claims 1 and 3, further in view of Billington et al. (US 4,814,362).
The teachings of Hecht et al. and Kunert et al. are discussed above and applied in the same manner.
Hecht et al. do not specify: i) the methacrylate polymer with particle size of from 5 to 150 µm; and ii) the specific weight percentages of polymerizable methacrylate, hydroxyl alkyl methacrylate, organic fillers, and glass fillers.
st and 2nd deficiencies are cured by Billington et al. who teach radiopaque dental composition comprising strontium aluminofluorosilicate glass and polyacrylate (before being cross-linked, i.e., non-crosslinked) as dental filler with particle size of from 1 to 20 µm or polymerizable resins as dental sealant (entire reference, especially abstract, column 1, line 9-50, column 2, line 26-40, the paragraph bridges column 2 and 3, column 4, line 4-9, and claims 1 and 2) and the rational that it is routine optimization to determine the specific weight percentage of each component in a dental sealant composition.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hecht et al. and Billington et al. to specify the non-crosslinked polymethacrylates organic filler in the composition taught by Hecht et al. having a particle size of from 1 to 20 µm. Non-crosslinked polymethacrylates with particle size of from 1 to 20 µm being formulated with dental glass as sealant was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of non-crosslinked polymethacrylate particle size is from 5 to 150 µm and the range of non-crosslinked polymethacrylate particle size taught in the prior art is from 1 to 20 µm and therefor, overlaps with the claimed range. 
Hecht et al. teach the combined weight percentage of the glass and the organic filler being from 22.8 to 85% by weight and the combined weight percentage of the one the claimed b, film-forming material e, l, and p) being from 2 to 50% by weight without specifying the individual weight percentages of the glass, organic filler, and one or more mono- or polyfunctional ethylenically unsaturated compounds without an acid-functional group. The individual weight percentage of the glass, organic filler, and one or more mono- or polyfunctional ethylenically unsaturated compounds without an acid-functional group in a dental sealant composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal individual weight percentage of the glass, organic filler, and one or more mono- or polyfunctional ethylenically unsaturated compounds without an acid-functional group in order to best achieve the desired results. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above first 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612